OPINION OF THE COURT
Per Curiam.
Peter Malo has submitted an affidavit dated May 1, 2001, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Malo was admitted to the Bar on February 8, 1989, at a term of the Appellate Division of the Supreme Court in the Second Judicial Department.
The respondent avers that his resignation is made voluntarily, free from coercion and duress, and with a full awareness of the implications of its submission. He is aware of a pending *17investigation by the Grievance Committee into allegations of professional misconduct with respect to dishonored checks drawn upon his escrow account. The respondent acknowledges that he could not successfully defend himself on the merits against any charges predicated upon the aforesaid matters.
The respondent is aware that in any order permitting him to resign, the Appellate Division could require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied, or to reimburse the Lawyers’ Fund for Client Protection. He is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) (d) could be entered as a civil judgment against him. He specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The respondent admits that there are certain complaints pending against him and his former law partner, Peter Kyriakides, a stroke victim who rarely comes to the office and who has nothing to do with the matters under investigation. Mr. Kyriakides had no knowledge of the underlying facts which led to the dishonored checks.
The Grievance Committee urges acceptance of the proffered resignation.
Inasmuch as the respondent’s resignation is in compliance with all appropriate Court rules and regulations, it is accepted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, P. J., O’Brien, Ritter, Santucci and Schmidt, JJ., concur.
Ordered that the resignation of Peter Malo is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Peter Malo is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Peter Malo shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Peter Malo is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, com*18mission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.